Title: To George Washington from Pierre Charles L’Enfant, 28 January 1783
From: L’Enfant, Pierre Charles
To: Washington, George


                        
                            Your Excellency
                            philadelphia the 28. junary 1783
                        
                        the Arrival of general Duportail furnising me with an opportunity of solliciting Congress for a promotion to
                            a majority I take the Liberty to trouble you once more upon this subject willing not to make anny aplication of such a
                            nature without your Excellency first approbation.
                        general Duportail to whom I Refered the petition which I Intend to present Congres on this subject will I
                            Belive Communicated it to you and of the contende is the substance of a Letter which I had the honnour to adress your
                            Excellency on february the 18. 1782—and that By your Excellency answer to the same you Did give
                            wight to my petention By your approbation of my conduct.
                        I flatter my-self this will not meet with Lesse a favorable a one. with the must profond respect I am Sir Your
                            Excellency Most obedient humble Servant
                        
                            P. de L’Enfant
                        
                    